MARKS, J.
Appellant was convicted of the crime of kidnaping. He has appealed from the judgment and from the order denying his motion for new trial, and has attempted to appeal from the verdict of the jury. He urges that the evidence is insufficient to support the judgment and that the trial court committed error in overruling his objections to questions asked by the district attorney and in refusing and modifying instructions proposed by him.
It will add nothing to the case law of this state to detail the lengthy evidence contained in the reporter’s transcript. It is sufficient to say that the evidence supports the conclusion that in the early morning of November 17, 1933, the defendant by the use of force and threats compelled Margaret Littlejohn, against her will and without her consent, to accompany him from place to place in San Bernardino County and finally forced her to give him a bill of sale to her automobile before he released her from restraint. He took her and kept her under his control for about two and one-half hours. All of the elements of kidnaping were thus established. (Sec. 207, Pen. Code; People v. Scheasley, 82 Cal. App. 459 [255 Pac. 836] ; People v. Bruno, 49 Cal. App. 372 [193 Pac. 511].)
*176The various specifications of error concerning the instructions and the rulings on evidence are not accompanied by any argument or citation of authority. “Under a well-known rule of procedure we are not called upon, under such circumstances, to assume the burden of searching the record to determine whether there has been a miscarriage of justice.” (People v. Schlosser, 99 Cal. App. 593 [278 Pac. 898].)  We have, however, examined the entire record and are satisfied that there was no prejudicial error in the rulings of the trial court in the admission or rejection of evidence and that the jury was properly instructed on the law applicable to the case.
The attempted appeal from the verdict is dismissed.
The judgment and order denying the motion for new trial are affirmed.
Barnard, P. J., and Jennings, J., concurred.